DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 4/28/2021 has been entered.
Allowable Subject Matter
Claims 1-12, 15-23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Fuchs (US 4,817,829). Regarding claims 1, 15 and 19, Fuchs discloses a dispenser (1) comprising: a container (2) for flowable product; and a pump module (8) mounted on the container at an opening thereof, the pump module comprising: a pump body (see body of 8 in fig.1), which defines a pump chamber (in 8) and a pump chamber inlet (in 11) for the flowable product to flow from a container interior into the pump chamber, and a pump actuator (14) operable in a pumping stroke relative to the pump body to vary the volume of the pump chamber and dispense the flowable product through a pump chamber outlet and a discharge channel of the pump module (inlet and outlet of 8), wherein the pump body comprises a movable portion (32) which is operable in a displacement stroke into the container. In combination with other claimed limitations, Fuchs and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the following novelty of the invention with regard to the movable portion comprising a displacement body having a product-engaging face directed onto an interior product space of the container upstream of the pump chamber inlet; and wherein the displacement body comprises a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754